Exhibit 10.4

AMENDED AND RESTATED

1998 ESRIP CHANGE IN CONTROL APPENDIX

TO

NORTHWEST NATURAL GAS COMPANY

EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME PLAN

(Effective December 14, 2006)

The benefits of any actively employed Participant covered under the Company’s
Executive Supplemental Retirement Income Plan (ESRIP) who becomes entitled to a
Change in Control Severance Benefit shall be vested, determined and paid under
the Plan as modified by the provisions set forth below in 1.11(a), 1.14,
2.01-2(b)(4), 2.02A, 2.05A, 2.09 and 4.02A:

 

1. Section 1.11(a) is amended to cross reference new 2.01-2(b)(4):

(a) Benefit Accrual. Service for benefit accrual under 2.01 means years of
actual participation, including service credited under 1.11(c), after becoming a
Participant under this Plan, plus any additional years of benefit accrual credit
earned or awarded pursuant to 2.01-2(b)(2), (3) or (4).

 

2. Section 1.14 is added to define “Change in Control Severance Benefit”:

1.14 Change in Control Severance Benefit means, for any Participant who is party
to a Change in Control Severance Agreement with the Company, the severance
benefit provided for in such agreement; provided, however, that such severance
benefit is a “Change in Control Severance Benefit” for purposes of this Plan
only if, under the terms of the Participant’s Change in Control Severance
Agreement, the Participant becomes entitled to the severance benefit (a) after a
change in control of the Company has occurred, (b) because the Participant’s
employment with the Company has been terminated by the Participant for good
reason in accordance with the terms and conditions of the Change in Control
Severance Agreement or by the Company other than for cause or disability, and
(c) because the Participant has satisfied any other conditions or requirements
specified in the Change in Control Severance Agreement and necessary for the
Participant to become entitled to receive the severance benefit. Under no
circumstances will a Participant who is not party to a Change in Control
Severance Agreement be deemed to become entitled to a Change in Control
Severance Benefit for purposes of this Plan. For purposes of 1.14, the terms
“change in control,” “good reason,” “cause” and “disability” shall have the
meanings as may be set forth in the Participant’s Change in Control Severance
Agreement, if any.



--------------------------------------------------------------------------------

3. Section 2.01-2(b)(4) is added to increase the years of participation benefit
accrual by three (3) years for any Participant who becomes entitled to a Change
in Control Severance Benefit. 2.01-2(b), as amended and restated to reflect the
addition of 2.01-2(b)(4), is as follows:

(b) Year of Participation means the sum of (1), (2), (3) and (4):

(1) Each consecutive twelve (12) month period of Company service measured by
each anniversary of the date of first becoming a Participant under this Plan.

(2) All additional years of participation credit awarded to a Participant by the
Committee in the exercise of its discretion.

(3) All years of service credit earned for Company service and awarded by the
Committee for each of the ten (10) Participants in the Plan on September 1,
1998, as set forth in the attached 1998 ESRIP Appendix.

(4) Three (3) additional years of participation credit shall be awarded to any
Participant who becomes entitled to a Change in Control Severance Benefit
(defined in 1.14) pursuant to the Amended and Restated 1998 ESRIP Change in
Control Appendix.

4. Section 2.02A shall replace 2.02 regarding eligibility to receive and the
award of the early retirement benefits for any Participant who becomes entitled
to a Change in Control Severance Benefit:

2.02A Early Retirement Supplemental Income. Any Participant who becomes entitled
to a Change in Control Severance Benefit (defined in 1.14) shall be entitled at
or after age fifty-five (55) to receive during the Participant’s lifetime,
subject to 2.07, the reduced monthly supplemental retirement payments determined
as follows:

2.02A-1 First, the gross annual retirement benefit at the Participant’s Normal
Retirement Date shall be determined under 2.01-2 using the Participant’s Final
Annual Compensation and Service under 1.11(a) at the time employment by the
Company ends.

2.02A-2 Second, the monthly supplemental payment under this Plan starting at the
Normal Retirement Date shall be determined under the formula in 2.01-4 using the
Participant’s early annual retirement allowance (under Retirement Plan 7.02)
payable at his or her Normal Retirement Date, projected annual primary Social
Security benefit under the Retirement Plan, and annual retirement benefits
payable under the Executive Deferred Compensation Plan determined as a
supplement to such payment under the Retirement Plan.

2.02A-3 Third, if supplemental payments start before the Participant’s Normal
Retirement Date, to achieve the necessary reduction of the target benefit under
2.01 and 2.02A-1, the monthly amount under 2.02A-2 shall be reduced by
one-quarter of one percent (0.25%) per month for each month that the benefits
begin before the Participant’s 62nd birthday.

 

2



--------------------------------------------------------------------------------

5. Section 2.05A shall replace 2.05 regarding the vested benefits of any
Participant who becomes entitled to a Change in Control Severance Benefit:

2.05A Vested Benefits. Any Participant who becomes entitled to a Change in
Control Severance Benefit (defined in 1.14) thereupon shall have a 100% vested
and nonforfeitable right to receive supplemental payments under this Plan
starting as early as age 55 under 2.02A.

6. Section 2.09 is added to address a circumstance under which an appropriate
recalculation of benefits may occur:

2.09 Possible Benefit Recalculation. With respect to any Participant who is
party to a Change in Control Severance Agreement, it may be the case that
(a) the Participant’s employment with the Company is terminated prior to a
“change in control” of the Company (as defined in the Participant’s Change in
Control Severance Agreement), (b) a change in control of the Company occurs
after such termination, and (c) the Participant then becomes entitled to a
Change in Control Severance Benefit. If, after such termination of employment
and prior to the time that the Participant becomes entitled to a Change in
Control Severance Benefit, supplemental benefit payments to the Participant have
started under the Plan, then, at such time thereafter as the Participant becomes
entitled to a Change in Control Severance Benefit, the benefits payable to the
Participant under the Plan shall be retroactively recalculated to reflect the
terms and conditions of payment set forth in the Amended and Restated 1998 ESRIP
Change in Control Appendix. To the extent that the amount of the supplemental
benefit payments paid to the Participant prior to such recalculation is less
than the amount of such payments as so recalculated, the difference will be paid
to the Participant in a cash lump sum (without interest) as soon as practicable
after the change in control of the Company.

7. Section 4.02A replaces Section 4.02 to affirm the provisions in this Amended
and Restated 1998 ESRIP Change in Control Appendix:

4.02A Company Right to Amend, Modify or Terminate. The Company, by action of the
Board of Directors, reserves the exclusive right to amend, modify, or terminate
this Plan in whole or in part without notice to any Participant; provided,
however, that no such termination, modification or amendment shall terminate or
diminish any rights or benefits accrued by any Participant or Surviving
Beneficiary prior thereto and provided further that, with respect to any
Participant who is party to a Change in Control Severance Agreement with the
Company, no such termination, modification or amendment during the pendency of a
“potential change in control” of the Company (or, if a “change in control” of
the Company occurs, during the 24-month period immediately following such change
in control) shall, without the written consent of the Participant, terminate or
diminish any rights or benefits to which the Participant may be entitled under
the Amended and Restated 1998 ESRIP Change in Control Appendix. For purposes of
4.02A, the terms “potential change in control” and “change in control” shall
have the meanings as may be set forth in the Participant’s Change in Control
Severance Agreement, if any.

 

3